Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary
This office action for US Patent application 17/277512 is responsive to communications filed on March 18, 2021. Currently, claims 1-20 are pending are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. Supreme Court precedent and recent Federal Circuit decisions indicate that a statutory "process" under 35 U.S.C. 101 must (1) be tied to another statutory category (such as a particular apparatus), or (2) transform underlying subject matter (such as an article or material) to a different state or thing.  While the instant claim recites a series of steps or acts to be performed, the claim neither transforms underlying subject matter nor is positively tied to another statutory category that accomplishes the claimed method steps, and therefore does not qualify as a statutory process. For example, it is unclear what performs, in electronic form, the steps recited in the method claim. 
The Examiner suggests that the Applicant add the limitation “non-transitory” to the recording medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. The Examiner also suggests that the specification may be amended to include the term ‘non-transitory recording medium” disclosed in the claims and ‘non-transitory recoding medium” in specification to avoid a potential objection to the specification for a lack of antecedent basis of the claimed terminology.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-14, 20 is/are rejected under 35 U.S.C §102 (a)(1) as being anticipated by Kim et al. (US 20200213590 A1: refer to its foreign priority data on 07/17/2017).

Regarding claim 1, Kim et al. (US 20200213590 A1: refer to its foreign priority data on 07/17/2017) meets the claim limitations, as follows: 
A method of decoding an image, the method comprising [Fig. 3]: 
decoding information on block partitioning of a current block included in a current picture from a bitstream [i.e. restore the setting information sent by an encoder; paragraph. 0039, 0119-0142, 0344 Fig. 3, 5]; 
determining a partitioning method of the current block on the basis of the information [i.e. qua tree-based split, binary tree-based split; paragraph. 0126, 0333]; and 
partitioning the current block by using the determined partitioning method, wherein the partitioning method is determined on the basis of whether or not the current block includes a predetermined boundary [i.e. the quad tree-based or binary tree-based split may be possible on the lower right boundary of the picture; paragraph. 0334-0335].

Regarding claim 2, Kim et al. (US 20200213590 A1: refer to its foreign priority data on 07/17/2017) discloses the following claim limitations as set forth in claim 1.

Furthermore, Kim et al. (US 20200213590 A1: refer to its foreign priority data on 07/17/2017) discloses the claim limitations as follows:
The method of claim 1, wherein the information on block partitioning includes at least one of information on a size of the current block, information 15on a depth of the current block, and information on whether or not to perform partitioning [i.e. paragraph. 0132].

Regarding claim 3, Kim et al. (US 20200213590 A1: refer to its foreign priority data on 07/17/2017) discloses the following claim limitations as set forth in claim 1.

Furthermore, Kim et al. (US 20200213590 A1: refer to its foreign priority data on 07/17/2017) discloses the claim limitations as follows:
The method of claim 1, wherein the partitioning method includes at least one of quad-tree partitioning, horizontal binary-tree partitioning, vertical 20binary-tree partitioning, horizontal ternary-tree partitioning, and vertical ternary-tree partitioning [i.e. qua tree-based split, binary tree-based split; paragraph. 0126, 0333].

Regarding claim 4, Kim et al. (US 20200213590 A1: refer to its foreign priority data on 07/17/2017) discloses the following claim limitations as set forth in claim 1.

Furthermore, Kim et al. (US 20200213590 A1: refer to its foreign priority data on 07/17/2017) discloses the claim limitations as follows:
The method of claim 1, wherein the predetermined boundary includes at least one of a right boundary, a lower boundary, a left boundary, and an 25upper boundary of at least one of a picture, a sub-picture, a slice, a tile, and a 150brick to which the current block belongs [i.e. paragraph. 0334-0335].

Regarding claims 11-14, all the claim limitations which are set forth and rejected as per discussion for claims 1-4 respectively.

Regarding claim 20, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Allowable Subject Matter
Claims 5-10, 15-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487